El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
A virtud de denuncia formulada por Rafael Ignacio Gó-mez, Fabriciano Vélez Posada fué acusado como autpr de un delito de abuso de confianza consistente en haberse apro-piado voluntaria y fraudulentamente un escritorio y una maquinilla de escribir, propiedad del Consulado de la Re-pública de Colombia en San Juan, cuyos bienes habían sido *906confiados a sn custodia cuando actuaba como cónsul de Colombia en Puerto Rico.
Alegó que la acusación no le imputaba un delito público y su alegación fué declarada sin lugar. Fue entonces su causa a juicio y practicada la prueba la corte lo declaró-culpable y lo condenó a pagar $25 de multa y en su defecto-un día de cárcel por cada dólar dejado de satisfacer. No conforme, apeló para ante este tribunal, señalando en su alegato dos errores.
Insiste por el primero en que la denuncia no imputa un delito público e invoca la siguiente jurisprudencia de esta corte:
“Para que exista el delito de abuso de confianza (embezzlement)' es necesario que se alegue en la denuncia la existencia de alguna re-lación de carácter fiduciario entre el acusado y el denunciante.” El Pueblo vs. Quevedo, 15 D.P.R. 73.
Según los términos en que está redactada la denuncia es claro que existe una relación fiduciaria entre el acusado y la República de Colombia, pero sostiene el apelante que no existiendo relación fiduciaria entre el acusado y el de-nunciante, no existe el delito.
No estamos conformes. La persona del denunciante es indiferente en esta clase de delitos. Lo importante es quo el liecbo imputado constituya el delito que se intenta per-seguir, y aquí claramente el liecbo imputado constituye un delito de abuso de confianza ya que los bienes de que frau-dulentamente se alega que se apropió el acusado, estaban-bajo su custodia como cónsul de su nación en Puerto Rico-
Es cierto que en el sílabo del caso de Quevedo, supra, que se invoca, se babla de relación fiduciaria entre el acu-sado y el denunciante, pero ello es un error, debido sin duda a que en dicbo caso el denunciante y el perjudicado-eran una misma persona. La jurisprudencia del caso, o me-jor dicbo de los casos de Quevedo, pues son dos, uno repor-tado a la página 73 y otro a la página 74 del tomo 15 de las-*907Decisiones de Puerto Pico, se basa en la establecida en el caso de El Pueblo v. García, 11 D.P.R. 355, qne a sn vez se fnndó en la sentada por la Corte Suprema de California en el caso de People v. Gorden, 133 Cal. 328, así: “Los elementos esenciales del delito de abuso de confianza son la relación fiduciaria que surge del acto de confiar una persona su propiedad a otra en depósito, y la fraudulenta apro-piación de la misma por la última.”
El segundo error se formula así:
“El tribunal inferior cometió error al declarar convicto al acu-sado de un delito de abuso de confianza, cuando éste alegó en su de-fensa y probó en el acto de la vista del juicio haberse apropiado los objetos mencionados en la acusación abiertamente- en virtud de tí-tulo aducido de buena fe, por haber adquirido los mismos con pro-pios peculios, lo cual demostró ante el tribunal.”
Se invoca el artículo 452 del Código Penal que dice:
“En los casos de acusación o denuncia por abuso de confianza, bastará como defensa justificar que la cosa fué apropiada abierta-mente, en virtud de título aducido de buena fe, aunque resultare éste insostenible. Pero esta disposición no excusará la retención ilegal de bienes de otra persona para balancear o satisfacer algún crédito en contra de la misma.”
Aunque la prueba documental no se ha archivado en de-bida forma, por haberse elevado sin la intervención del juez sentenciador, y no podrá, por tanto, ser considerada; sin embargo, la testifical es tan clara y completa que permite formar un juicio definitivo.
El acusado como se ha dicho, era el Cónsul de Colombia en Puerto Rico. El denunciante fué nombrado para susti-tuirlo. Se formuló un inventario por virtud del cual el primero entregaba al segundo las propiedades del Consu-lado. Como entre ellas no figuraba ningún escritorio ni máquina de escribir, inquirió el nuevo funcionario y el an-tiguo respondió que los que existían eran propiedad personal suya. Siguió investigando el nuevo cónsul y supo que el acusado en cierto anterior inventario había hecho figu-*908rar el escritorio y la maquinilla como de la propiedad del consulado, y surgió entonces el conflicto que dio por resul-tado la denuncia, el proceso y la sentencia condenatoria.
El propio denunciante en su declaración en el juicio re-conoce que el acusado se apropió del escritorio y la maqui-nilla abiertamente.
Dichos objetos según se demostró plenamente fueron com-prados por el acusado. El acusado no percibía sueldo al-guno como cónsul. Cobraba derechos. Esos derechos no le pertenecían en su totalidad. Una parte correspondía a la República de Colombia. Parece que el acusado no rindió ■cuentas y en cierta ocasión en que fué inspeccionada su ofi-cina por el Visitador de Cónsules, al preparar un inventa-rio incluyó el escritorio y la maquinilla cargando su precio a cuenta de los derechos correspondientes a su nación, y ello no le fué aceptado por el Visitador. Entonces, cuando llegó el momento definitivo de entregar al nuevo cónsul nom-brado, el acusado retuvo abiertamente, alegando que le per-tenecían por haberlos comprado con su dinero, el escritorio y la maquinilla.
Creemos que siendo esos los hechos, es de entera aplica-ción lo dispuesto en el artículo 452 del Código Penal.
No se trata aquí del alcance. No consta la totalidad de los hechos en relación con el mismo. La causa criminal iniciada solamente versa sobre la apropiación fraudulenta del escritorio y de la maquinilla. La contradicción que existía entre la actitud del acusado al preparar el antiguo inventario y el de la entrega final quedó explicada satisfac-toriamente. En ningún momento los bienes de que se trata llegaron a ser propiedad de la República de Colombia con-fiada a la custodia del acusado. El acusado intentó trasmi-tirlos, pero la trasmisión no fué aceptada, y así la respon-sabilidad del acusado para con su nación continuó íntegra respecto del alcance en general, si es que en realidad de verdad existía, pero no hay caso alguno contra él por vir-tud del escritorio y de la maquinilla.
*909Siendo esto así, tratándose de una causa criminal en la que es necesaria la prueba de la intención fraudulenta y no habiéndose demostrado la existencia de dicha intención, el acusado debió y debe ser absuelto.

Se revoca la sentencia recurrida y se absuelve ál acu-sado.